DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 13 December 2019.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-9, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TERUUCHI (U.S. Patent Application Publication #2020/0252577).

(see [0031]: photographic data is acquired and stored in the buffer); determining to keep the data of the first ROI according to a score of the first ROI (see [0034], [0035], [0039]: data is stored as write-unprotected, a first level write-protect that can be cancelled, or a second level write-protect that is permanent); and overriding data of a second ROI already stored in a storage region for storing ROI data with the data of the first ROI in a case where a remaining capacity of the storage region is insufficient (see [0054]-[0055]: when the recording capacity reaches a limit, the non-write protected data is over-written as this data is considered less important than the data that is currently write-protected).

2. The method of claim 1 wherein the score includes a confidence of the first ROI or a substitute value for the confidence, the substitute value being a value obtained by omitting a nonlinear operation during determining the confidence (see [0034], [0035], [0039]: first and second level write-protection would be a confidence level).

3. The method of claim 1 wherein the determining to keep the data of the first ROI according to the score of the first ROI comprises: determining to keep the data of the first ROI in a case where the score of the first ROI satisfy a predetermined condition (see [0034], [0035], [0039]: condition to store as non-write protected data, first level, or second level).

(see [0054]-[0055]: data is only over-written if an upper limit of storage is reached, otherwise the data would be stored in an available area of the storage).

7. TERUUCHI discloses An apparatus for controlling storage operations of data of Region of Interest (ROI), comprising: a processor configured to cause the apparatus to perform at least obtaining data of a first ROI (see [0031]: photographic data is acquired and stored in the buffer), determining to keep the data of the first ROI according to a score of the first ROI (see [0034], [0035], [0039]: data is stored as write-unprotected, a first level write-protect that can be cancelled, or a second level write-protect that is permanent), and overriding data of a second ROI already stored in a storage region of a memory for storing ROI data with the data of the first ROI in a case where a remaining capacity of the storage region is insufficient (see [0054]-[0055]: when the recording capacity reaches a limit, the non-write protected data is over-written as this data is considered less important than the data that is currently write-protected); and a buffer configured to buffer at least the data of the first ROI (see [0032] – buffer memory).

8. The apparatus of claim 7 wherein the score includes a confidence of the first ROI or a substitute value for the confidence, the substitute value being a value obtained by omitting a nonlinear operation during determining the confidence (see [0034], [0035], [0039]: first and second level write-protection would be a confidence level).

9. The apparatus of claim 7 wherein the processor is configured to cause the apparatus to perform determining to keep the data of the first ROI in a case where the score of the first ROI satisfy a predetermined condition (see [0034], [0035], [0039]: condition to store as non-write protected data, first level, or second level).

12. The apparatus of claim 7 wherein the processor is further configured to cause the apparatus to perform storing the data of the first ROI into an idle region of the storage region in a case where the remaining capacity of the storage region is sufficient (see [0054]-[0055]: data is only over-written if an upper limit of storage is reached, otherwise the data would be stored in an available area of the storage).

13. TERUUCHI discloses An apparatus for controlling storage operations of data of Region of Interest (ROI), comprising: a buffer configured to buffer obtained data of a first ROI (see [0031]: photographic data is acquired and stored in the buffer); a first circuit configured to determine whether to keep the data of the first ROI according to a score of the first ROI (see [0034], [0035], [0039]: data is stored as write-unprotected, a first level write-protect that can be cancelled, or a second level write-protect that is permanent); a second circuit configured to instruct to override data of a second ROI already stored in a storage region of a memory for storing ROI data with the data of the first ROI to be kept in a case where a remaining capacity of the (see [0054]-[0055]: when the recording capacity reaches a limit, the non-write protected data is over-written as this data is considered less important than the data that is currently write-protected); and a storage control circuit configured to control to store the data of the first ROI into the storage region according to an instruction from the second circuit (see [0034]: recording control unit stores data that is generated in the buffer to the storage area).

14. The apparatus of claim 13 wherein the score includes a confidence of the first ROI or a substitute value for the confidence, the substitute value being a value obtained by omitting a nonlinear operation during determining the confidence (see [0034], [0035], [0039]: first and second level write-protection would be a confidence level).

15. The apparatus of claim 13 wherein the first circuit is configured to determine to keep the data of the first ROI in a case where the score of the first ROI satisfy a predetermined condition (see [0034], [0035], [0039]: condition to store as non-write protected data, first level, or second level).

18. The apparatus of claim 13 wherein the second circuit is configured to determine to instruct to store the data of the first ROI into an idle region of the storage region in a case where the remaining capacity of the storage region is sufficient (see [0054]-[0055]: data is only over-written if an upper limit of storage is reached, otherwise the data would be stored in an available area of the storage).

19. TERUUCHI discloses An electric device comprising an apparatus for controlling storage operations of data of Region of Interest (ROI), the apparatus comprising: a processor configured to cause the apparatus to perform at least obtaining data of a first ROI (see [0031]: photographic data is acquired and stored in the buffer), determining to keep the data of the first ROI according to a score of the first ROI (see [0034], [0035], [0039]: data is stored as write-unprotected, a first level write-protect that can be cancelled, or a second level write-protect that is permanent), and overriding data of a second ROI already stored in a storage region of a memory for storing ROI data with the data of the first ROI in a case where a remaining capacity of the storage region is insufficient (see [0054]-[0055]: when the recording capacity reaches a limit, the non-write protected data is over-written as this data is considered less important than the data that is currently write-protected); and a buffer configured to buffer at least the data of the first ROI (see [0032] – buffer memory).

20. TERUUCHI discloses An electric device comprising an apparatus for controlling storage operations of data of Region of Interest (ROI), the apparatus comprising: a buffer configured to buffer obtained data of a first ROI (see [0031]: photographic data is acquired and stored in the buffer); a first circuit configured to determine whether to keep the data of the first ROI according to a score of the first ROI (see [0034], [0035], [0039]: data is stored as write-unprotected, a first level write-protect that can be cancelled, or a second level write-protect that is permanent); a second circuit configured to instruct to override data of a second ROI already stored in a storage region of a memory for storing ROI data with the data of the first ROI to be kept in a case where a remaining capacity of the storage region is insufficient (see [0054]-[0055]: when the recording capacity reaches a limit, the non-write protected data is over-written as this data is considered less important than the data that is currently write-protected); and a storage control circuit configured to control to store the data of the first ROI into the storage region according to an instruction from the second circuit (see [0034]: recording control unit stores data that is generated in the buffer to the storage area).

Allowable Subject Matter
Claims 4-5, 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Document ID
Section
Relevance
2017/0357449
[0045]-[0050]
Deletion and over-writing of data when a storage capacity threshold is reached.

[0034], [0064]-[0074]
Assigning a priority level to data and deleting data when a storage capacity is reached.
2011/0304447
[0045], [0053], [0124]-[0128]
Buffering of data and allowing\prohibiting of data being over-written.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136